 

Exhibit 10.1

 

Director Retirement Plan

 

1.     PURPOSE. The purpose of The First National Bank of Jeffersonville
Director Retirement Plan (the "Plan") is to provide retirement benefits to
Directors who have contributed to the growth and success of The First National
Bank of Jeffersonville (the "Bank").

 

2.     DEFINITIONS.

 

"Annual Retirement Benefit" means an amount equal to 80% of the average annual
cash compensation (retainers and fees) received by the Participant for services
provided to the Company or the Bank during the three calendar years preceding
his Retirement Date; provided, however, that, in no event shall an Annual
Retirement Benefit exceed $40,000.

 

"Cause" means termination of service as a director because of the Participant’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar infractions) or a final cease-and-desist order.

 

"Change in Control" means an event deemed to occur on the earliest of:

 

I. The acquisition by any entity, person or group (other than the acquisition by
a tax-qualified retirement plan sponsored by the Company and the Bank) of
beneficial ownership, as that term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934, of more than 25% of the outstanding capital stock of the
Company or the Bank entitled to vote for the election of directors ("Voting
Stock");

 

II. The commencement by any entity, person, or group (other than the Company or
the Bank, a subsidiary, or a tax-qualified retirement plan sponsored by the
Company or the Bank) of a tender offer or an exchange offer for more than 25% of
the outstanding Voting Stock of the Company or the Bank;

 

III. The effective time of (x) a merger or consolidation of the Company or the
Bank with one or more other corporations as a result of which the holders of the
outstanding Voting Stock of the Company or the Bank immediately prior to such
merger exercise voting control less than 51 % of the Voting Stock of the
surviving or resulting corporation, or (y) a transfer of substantially all of
the property of the Company or the Bank other than to an entity of which the
Company or the Bank owns at least 51 % of the Voting Stock; and

 

IV. At such time that, during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board of the
Company or tile Bank (the "Continuing Directors") cease for any reason to
constitute at least two-thirds thereof, provided that any individual whose
election or nomination for election as a member of the Board was approved by a
vote of at least two-thirds of the Continuing Directors then in office shall be
considered a Continuing Director.

 

"Company" means Jeffersonville Bancorp, a New York corporation.

 

"Participant" means a member of the Board of Directors of the Bank who is
identified as a Participant in Appendix A to the Plan.

 

"Retirement Date" means the date of a Participant's termination of service as a
director, other than for Cause, after attaining age 75. A Participant who
terminates service as a director after age 65 but prior to age 75, and who has
at least 20 years of service as of his termination date, shall be deemed to have
terminated on a Retirement Date but the Participant's Annual Retirement Date
shall be reduced by 2% for each full year by which the Participant's age at
termination is less than 75, unless the Participant elects in writing at least
one year prior to his termination date to receive a deferred Annual Retirement
Benefit commencing at 75.

 

3.     ADMINISTRATION. This Plan shall be administered by the Board of Directors
of the Bank, which shall have full authority to interpret the Plan and make all
factual determinations necessary therefore. No member of the Board of Directors
shall be liable for any act done or determination made in good faith. The
construction and interpretation of any provision of the Plan by the Board of
Directors, and a determination by the Board of Directors of the amount of any
Participant's benefit under the Plan, shall be final and conclusive.

 

4.     BENEFITS. A Participant shall be paid his Annual Retirement Benefit, in
equal monthly installments, commencing on the first business day of the month
following his Retirement Date, and continuing for the life of the Participant.
Notwithstanding anything herein to the contrary, no benefit shall be payable
under this Plan to a Participant who terminates services as a director of the
Bank for Cause.

 

 

 

5.     DEATH OF A PARTICIPANT. If a Participant dies after his Retirement Date,
all benefits payable hereunder shall cease after the payment coinciding with the
month in which the Participant's death occurs and such Participant's
beneficiaries, heirs or assigns shall have no right to any benefit hereunder. No
benefit shall be payable under this Plan to the beneficiaries of a Participant
who dies prior to his Retirement Date or who dies prior to the date the
Participant's deferred Annual Retirement Benefit would have otherwise commenced.

 

6.     EFFECT OF A CHANGE IN CONTROL. Upon the occurrence of a Change in
Control, each Participant shall be deemed to have terminated service at age 75
(without regard to their actual age or subsequent service as directors or
advisory directors of any successor entity to the Bank or the Company) and,
thereafter, the Participant shall be entitled to receive an Annual Retirement
Benefit payable in the manner specified in Section 4.

 

7.     UNFUNDED ARRANGEMENT. This Plan shall be an unfunded arrangement, and
shall not relate to any specific funds of the Bank. Payments of benefits due
under the Plan shall be made from the general assets of the Bank, and a
Participant shall have only the rights of an unsecured creditor of the Bank with
respect thereto. Notwithstanding the foregoing, the Bank shall have the right in
its sole discretion to provide for the funding of payments required to be made
hereunder through a trust or otherwise.

 

8.     AMENDMENT. The Board of Directors may amend, modify, suspend or terminate
this Plan at any time; provided, however, that any amendment, modification,
suspension or termination shall not affect the rights of Participants to
benefits which have accrued prior to the date of amendment.

 

9.     NON-ALIENATION. No Participant shall have the power to transfer, assign,
anticipate, mortgage or otherwise encumber any rights or any amounts payable
hereunder; nor shall any such rights or payments be subject to seizure for the
payment of any debts, judgments, alimony, or separate maintenance, or be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise.

 

10.   MERGER OR ACQUISITION. In the event of any merger, consolidation or
acquisition where the Bank or its parent holding company, Jeffersonville
Bancorp, is not the surviving entity or resulting corporation, or upon transfer
of all or substantially all of the assets of the Bank, this Agreement shall
continue and be in full force and effect.

 

11.   GOVERNING LAW. Except to the extent preempted by federal law, this Plan
shall be governed by the laws of the State of New York, without reference to
conflicts of law principles.

 

12.   EFFECTIVE DATE. The original effective date of the Plan was March 11,
2003. The effective date of the amended and restated Plan is January 1, 2005.

 

13.   SECTION 409A COMPLIANCE. Despite any contrary provision of this Plan, if,
when the Participant's service terminates, the Participant is a "specified
employee," as defined in Section 409A of the Code, and if any payments under
this Plan will result in additional tax or interest to the Participant because
of Section 409A, the Participant shall not be entitled to payment until the
earliest of (i) the date that is at least six months after termination of the
Participant's service for reasons other than the Participant's death, (ii) the
date of the Participant's death, or (iii) any earlier date that does not result
in additional tax or interest to the Participant under Section 409A. If any
provision of this Plan would subject the Participant to additional tax or
interest under Section 409A, the Bank shall reform the provision. However, the
Bank shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Participant to additional tax or
interest.

 

 

 

 

APPENDIX A

 

Galligan, John W.

 

Gempler, John K.

 

Keesler, Arthur E.

 

Knack, Donald L.

 

Klein Kenneth C.

 

McKean, Gibson E.

 

Roche, James F.

 

Sykes, Edward T.

 

Walter, Raymond L.

 

Zanetti, Wayne V.

 

  The First National Bank of Jeffersonville       By /s/ John A. Russell      
John A. Russell, Chief Financial Officer       September 14, 2010

 

 

